Citation Nr: 1427951	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  05-15 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD), as a claim for accrued benefits.

2.  Entitlement to a disability rating in excess of 10 percent prior to May 10, 2007, and in excess of 20 percent thereafter, for chronic low back strain, as a claim for accrued benefits.

3.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1970 to July 1977.  The Veteran also had National Guard service, with various periods as active duty training (ACDUTRA) and inactive duty training (INACDUTRA).  The Veteran died in July 2009.  The appellant is the Veteran's surviving spouse. 

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, inter alia, denied the Veteran's claims for disability ratings in excess of ten percent for chronic low back strain, and in excess of ten percent for PTSD. The Board notes that the Veteran's PTSD disability rating was subsequently raised to 30 percent for the appeal period in the December 2004 rating decision, and his chronic low back strain disability rating was raised to 20 percent in December 2007 (effective March 10, 2007).

The current appeal also comes to the Board of Veterans' Appeals (Board) from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the appellant's claim for service connection for the cause of the Veteran's death. 

The Board notes that the appellant applied for substitution in the Veteran's appeal for increased ratings for PTSD and low back strain in March 2010.  See 38 U.S.C.A. § 5121A (West 2002 & Supp. 2013).  In this regard, the appellant has been substituted for the Veteran regarding his pending claims for an increased rating for the claims indicated on appeal.  See BVA Fast Letter 10-30 (August 10, 2010).  In addition, the RO conducted a special review of the Veteran's claims file in accordance with Nehmer v. U.S. Department of Veterans Affairs based on a possible prior VA benefits claim for one of the three new presumptive diseases, which the RO subsequently denied in a December 2011 rating decision.

In February 2012, the Board remanded the appellant's increased rating claims in order for the appellant to be afforded a videoconference hearing before a Veterans Law Judge (VLJ).  The appellant was thereafter provided a videoconference hearing before the undersigned VLJ in April 2014.  A transcript of the hearing is of record.

The Board also remanded the appellant's claim of entitlement to service connection for the cause of the Veteran's death in February 2012 for the Agency of Original Jurisdiction (AOJ) to issue a statement of the case as the appellant had previously filed a notice of disagreement to the RO's denial of this claim in the above-referenced December 2011 rating decision.  See Manlincon v. West, 12 Vet. App. 238 (1999).  A statement of the case was subsequently issued in June 2012, and the appellant completed her appeal with the filing of a timely substantive appeal (VA Form 9) in July 2012.  She presented testimony as to this issue during the April 2014 videoconference hearing.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.
REMAND

The Board observes that the evidence of record indicates that the Veteran was in receipt of Social Security Administration (SSA) disability benefits prior to his death.  See a report from RO personnel dated June 2002.  There is no indication in the record that any attempts have been made to obtain these records and, indeed, a complete copy of his SSA records does not appear to be associated with the claims folder.  

With regard to the appellant's claim of entitlement to service connection for the cause of the Veteran's death, the Veteran's death certificate lists his immediate cause of death as fungemia with underlying causes being a liver mass, right pneumothorax, and thrombocytopenia as well as contributing conditions being azotemia, hepatitis C, pancytopenia, hypomagnesaemia, and hypokalemia.  The appellant contends that the Veteran's cause of death was related to his military service, specifically exposure to herbicides, or was alternatively caused or aggravated by his service-connected PTSD.  See, e.g., the appellant's claim for VA benefits dated March 2011.    

In order to establish service connection for cause of death, there must be: (1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and death.  Cf. Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection for cause of death may also be granted for a death that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2013); Cf. Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish service connection for cause of death on a secondary basis, there must be (1) evidence of death; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and death.  Cf. Wallin v. West, 11 Vet. App. 509, 512 (1998).

Regarding element (1), the record reflects that the Veteran served in the Republic of Vietnam.  Exposure to herbicides is therefore presumed.  The Board further notes that according to 38 C.F.R. § 3.309(e) (2013), certain diseases may be presumed to be related to exposure to herbicides; fungemia, liver mass, right pneumothorax, thrombocytopenia, azotemia, hepatitis C, pancytopenia, hypomagnesaemia, and hypokalemia are not among the listed diseases.  However, service connection based on direct causation may still be established pursuant to Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Concerning element (2) of secondary service connection, the Board observes that the Veteran was service-connected for PTSD at the time of his death.

With respect to element (3), medical nexus, the medical evidence currently associated with the Veteran's VA claims folder is absent an opinion as to a possible causal relationship between the Veteran's military service (to include in-service herbicide exposure), or alternatively his service-connected PTSD, and his natural cause of death.  In light of the foregoing, the Board is of the opinion that a clarifying VA medical opinion would be probative in ascertaining whether the Veteran's natural cause of death is related to his military service, or alternatively his service-connected PTSD.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].

The appellant also contends that the Veteran had Parkinson's disease which contributed to his death.  Notably, according to 38 C.F.R. § 3.309(e) (2013), Parkinson's disease is one of the listed diseases that may be presumed to be related to exposure to herbicides.  The current medical evidence of record is unclear as to whether the Veteran suffered from Parkinson's disease prior to his death.  However, the appellant testified at the April 2014 Board hearing that the Veteran was treated for Parkinson's disease in 2004 or 2005 from the VA Medical Center in Tuskegee, Alabama.  A review of the record reveals that the only VA treatment records currently associated with the claims folder from this period are from the VA Medical Center in Montgomery, Alabama.  In addition, the terminal hospitalization records should also be associated with the record.

The appellant further contended at the April 2014 Board hearing that the Veteran's Parkinson's disease contributed to his death.  See the April 2014 Board hearing transcript, pgs. 22-23.  In light of the foregoing, the Board finds that if it is determined that the Veteran suffered from Parkinson's disease prior to his death, a medical opinion should be obtained as to whether the Veteran's natural cause of death is related to his Parkinson's disease. 

Accordingly, the case is REMANDED for the following action:

1. Request the SSA to provide copies of any records pertaining to the Veteran's application for SSA disability benefits, to include any medical records obtained in connection with the application.  Any materials obtained should be associated with the Veteran's VA claims folder.

2. Obtain any outstanding VA treatment records, to include:

a.  treatment records from the VA Medical Center in Tuskegee, Alabama, from 2004; and 
 
b. the terminal hospitalization records from June/July 2009.
All attempts to secure this evidence must be documented in the claims folder/Virtual VA or VBMS eFolders.

3. If, after continued efforts to obtain Federal records the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the appellant should be notified in accordance with 38 C.F.R. § 3.159(e).  The appellant must then be given an opportunity to respond.

4. Thereafter, arrange for a physician or other qualified medical practitioner to review the Veteran's claims folder and render an opinion as to the following:

a. Whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's natural cause of death of fungemia with underlying causes being a liver mass, right pneumothorax, and thrombocytopenia as well as contributing conditions being azotemia, hepatitis C, pancytopenia, hypomagnesaemia, and hypokalemia was etiologically related to his military service, to include presumed in-service exposure to herbicides.  

b. Whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's service-connected PTSD caused or contributed to cause death.  In essence, the appellant asserts that PTSD contributed to cause death by rendering the Veteran unable to cope with the diseases that caused or contributed to cause his death.

c. Whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's natural cause of death of fungemia with underlying causes being a liver mass, right pneumothorax, and thrombocytopenia as well as contributing conditions being azotemia, hepatitis C, pancytopenia, hypomagnesaemia, and hypokalemia was due to or aggravated (i.e. worsened beyond the normal progression of the disability) by the Veteran's service-connected PTSD.  If the examiner finds the natural cause of death was aggravated by the service-connected PTSD, then he/she should quantify the degree of aggravation. 

d. Provide an opinion as to whether the Veteran suffered from Parkinson's disease prior to his death.  

e. If the Veteran suffered from Parkinson's disease prior to his death, provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's Parkinson's disease caused or contributed to cause death.  

f. If the Veteran suffered from Parkinson's disease prior to his death, provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's natural cause of death of fungemia with underlying causes being a liver mass, right pneumothorax, and thrombocytopenia as well as contributing conditions being azotemia, hepatitis C, pancytopenia, hypomagnesaemia, and hypokalemia was due to or aggravated (i.e. worsened beyond the normal progression of the disability) by the Veteran's Parkinson's disease.  If the examiner finds the natural cause of death was aggravated by the Parkinson's disease, then he/she should quantify the degree of aggravation.

The examiner is asked to provide the underlying reasons for any opinion expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5. After undertaking any additional development which it deems to be necessary, readjudicate the appellant's claims.  If the benefits sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case (SSOC) and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



